OPINION OF THE COURT
Per Curiam.
On July 31, 1996, the respondent was convicted, after a trial *274in the United States District Court for the Central District of California, of mail fraud (two counts), wire fraud (two counts), interstate transportation of property obtained by fraud (two counts), and conspiracy to commit the aforementioned crimes, in violation of 18 USC §§ 371, 1341, 1343, and 2314. He was subsequently sentenced to 64 months’ imprisonment and three years’ supervised release.
The Federal felony of interstate transportation of property obtained by fraud is cognizable in New York as criminal possession of a forged instrument in the second degree, a class D felony (see, Penal Law § 170.25; Matter of Holland, 108 AD2d 63; see also, Matter of Barbara, 86 AD2d 219; Matter of Kilcullen, 55 AD2d 437).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted, and the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, George Jacobs, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, George Jacobs is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.